Citation Nr: 1104999	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-19 746A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral flat feet, to 
include as secondary to the service-connected bilateral stress 
fractures of the feet.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from May 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which, in 
pertinent part, denied service connection for bilateral flat 
feet, and also granted service connection for bilateral stress 
fractures of the feet.  

In April 2008, the Board remanded this matter to the RO in order 
for the issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  In March 2010, the Board remanded 
the Veteran's claim of entitlement to service connection for 
bilateral flat feet for further evidentiary development, to 
include obtaining updated treatment records and procuring a VA 
examination with opinion for the Veteran.  The record reflects 
that there were no additional treatment records to be obtained, 
and the Veteran underwent a VA examination in August 2010.  In 
October 2010, the Board again remanded this matter, after finding 
that a remand was required essentially because of Stegall 
violations.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
October 2010, the Board directed that updated treatment records 
for the Veteran should be obtained, and that a supplemental 
opinion should be obtained from the examiner who conducted the 
August 2010 VA examination.  The record reflects that 
additional/updated VA treatment records were obtained for the 
Veteran and a supplemental VA opinion was provided in  November 
2010.  Thus, the Board concludes there has been substantial 
compliance with the prior remand directives, and an additional 
remand of this matter is not necessary.  Stegall v. West, supra.  


FINDING OF FACT

The preponderance of the competent evidence of record is against 
a finding that the Veteran's bilateral flat feet are related to 
his active service or to a service-connected disability; rather, 
his bilateral flat feet pre-existed service and the preponderance 
of the evidence is against a finding that his flat fee increase 
in severity in service.  


CONCLUSION OF LAW

Bilateral flat feet were not aggravated by active service, and 
are not due to, the result of, or aggravated by a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or fails 
to show, on the claim.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of proving 
that such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court (Sup. Ct.) has 
recently reversed that decision, finding it unlawful in light of 
38 U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due account 
of the rule of prejudicial error.  The Supreme Court in essence 
held that - except for cases in which VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error must 
rest with the party raising the issue, the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the judicial 
process, and determinations on the issue of harmless error should 
be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2005 that fully addressed 
the notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Board also notes 
that the RO sent the Veteran a letter in March 2006 informing him 
of how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this case.  
See Sanders v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's VA treatment records and records from the Social 
Security Administration.  In addition, the Veteran underwent two 
VA examinations - in 2005 and 2010 - and supplemental VA opinion 
was obtained in November 2010.  The Board finds that these VA 
examinations are adequate, and each examination included a review 
of the claims folder and a history obtained from the Veteran.  
Examination findings were reported, along with 
diagnoses/opinions, which were supported in the record.  The 
examination reports are therefore adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It 
appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The United States 
Court of Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

II. Factual Background

Service treatment records (STRs) show that on the Veteran's pre-
induction examination in March 1969, clinical evaluation of the 
feet revealed he had pes planus with symptoms.  In addition, his 
physical profile (PUHLES) was abnormal, with a "2" in the "L" or 
lower extremity category.  A June 1969 STR showed that the 
Veteran was seen in the podiatry clinic and a notation of early 
clinical stress fracture of left and right oscalsis, was made.  
He was directed to treat with ice to the area, light duty for six 
days, and heel pads.  On his separation examination in December 
1970, his physical profile (PUHLES) was all 1's, indicating a 
high level of medical fitness throughout his physical abilities, 
including his lower extremities.

On VA examination in June 2005, the Veteran reported he had flat 
feet before entering service, but also reported that his flat 
feet did not bother him until he had basic training.  He reported 
having good and bad days with his bilateral flat feet, from 
discomfort to having pain, especially when he walked on concrete 
surfaces or when standing for a long time on a concrete surface.  
He reported he was not seen by any foot doctor, and had never 
used a crutch, brace, cane, or corrective shoes, and never had 
surgery or additional injury to the feet.  He claimed that 
wearing boots worsened his condition.  X-rays of the feet showed 
no evidence of fracture or dislocation, a small calcaneal spur on 
the left, and a low appearing arch correlating with a history of 
pes planus.  The diagnosis was bilateral flat feet.  The examiner 
opined it was "less likely than not that [the] diagnosis of 
early clinic stress fracture which occurred during service is 
related to [his] current flat feet condition".

By July 2005 rating decision, the RO granted service connection 
for bilateral stress fracture of the feet, and assigned a 0 
percent (noncompensable) disability rating.

On VA examination in August 2010, the examiner conducted an 
interview of the Veteran, reported reviewing the claims file, and 
conducted a physical examination of the Veteran.  The examiner 
indicated reviewing the limited records from the Veteran's active 
duty, and noted that neither his entrance or exit physical 
mentioned problems with his feet.  The Veteran reported that in 
basic training his feet began to give him intense pain following 
the marching.  The examiner stated that he could not resolve the 
issue of whether the Veteran's bilateral flat feet disability was 
caused by his military service or caused or aggravated by his 
service-connected bilateral stress fractures of the feet without 
resort to speculation.  Thereafter, the examiner noted that X-
rays did not provide evidence of sequelae of stress fracture and 
there was evidence of healed stress fractures in views taken from 
2005.  Further, the Veteran's service treatment records showed 
one time that he complained of foot pain and no indication of 
foot problems in his separation examination.  The VA examiner 
also reported that the Veteran did not seek treatment for his 
foot pain in forty years.  Finally, the VA examiner noted the 
Veteran's statement that he did not deny having flat feet prior 
to entering service.

In October 2010, the Board remanded this matter, noting that it 
was unclear on what basis the VA examiner in August 2010 based 
his conclusion that an opinion would be speculative.  On the VA 
examination, the examiner noted that the Veteran had an in-
service complaint of foot pain.  The Board indicated that after 
stating that any opinion regarding etiology would be speculation, 
the VA examiner also reported that complaints of flat feet were 
not reported in the Veteran's service separation examination and 
that the Veteran did not seek treatment for his bilateral flat 
feet for forty years after discharge from service.  The Board 
noted that it was unclear whether the examiner was attempting to 
indicate that the absence of bilateral flat feet complaints upon 
separation, and the length of time following discharge from 
service, demonstrate that the Veteran's current bilateral flat 
feet is not related to his military service.  Additionally, the 
Board noted that with respect to whether the Veteran's flat feet 
preexisted his military service, the VA examiner did not render a 
clear opinion as to this issue, but rather indicated that the 
Veteran did not deny having flat feet prior to entering active 
duty.  Finally, the Board noted that it was unclear as to the 
examiner's rationale for his speculative opinion whether the 
Veteran's bilateral flat feet is related to his service-connected 
bilateral stress fractures of the feet, and unclear as to whether 
additional research or consultation would allow for a 
nonspeculative opinion.

In a November 2010 addendum, the VA examiner, who conducted the 
VA examination in August 2010, opined that it was "less likely 
as not" that the Veteran's flat feet originated during his 
active service.  The examiner also indicated that it was "less 
likely than not the flat feet are not caused by or the result of 
the service-connected bilateral stress fractures of the feet", 
noting that the Veteran stated he thought his flat foot condition 
existed prior to service but were not a problem.  Finally, the VA 
examiner opined that it was at least as likely as not that the 
Veteran's bilateral flat feet pre-existed service and "less 
likely as not" that his flat feet were aggravated as a result of 
his service-connected bilateral stress fracture or any other 
incident of service.  The examiner provided several statements as 
rationale for the opinions provided, noting that the Veteran did 
not deny having flat feet when entering service, and that in June 
1969 he was treated for clinical stress fracture in service, but 
that there were no further mentions in his file of other foot 
complaints.  The examiner indicated that the Veteran's claims 
folder was reviewed and medical records from service only showed 
one time that he complained of foot pain with his exit physical 
making no mention of foot problems, and though the Veteran 
related that his feet had been a problem ever since, he had never 
sought treatment for his feet in 40 years.  Finally, the examiner 
indicated that x-rays did not provide any evidence of sequelae of 
stress fracture, nor was there evidence of healed stress fracture 
in the views taken in 2005.  

Received from the Veteran in December 2010, along with an 
appropriate waiver of initial review by the agency of original 
jurisdiction, was a statement (VA Form 21-4138) from the Veteran 
in which he responded to the supplemental statement of the case 
he received.  He indicated he did not recall telling a VA doctor 
that his flat feet existed prior to service, and he claimed that 
he was never diagnosed with flat feet prior to service.  He also 
claimed he did not mention his foot condition during his service 
exit examination because of his desire to leave military service 
and he had reportedly been told that if he had any medical 
conditions that needed treatment he would have to remain in 
service.  He also indicated that he self-medicated to treat his 
foot disability during the 40 years after his discharge from 
service.  He claimed he sought out information concerning his 
flat feet, which advised he needed specially made footwear to 
treat the condition.  He further indicated that he did not have 
health insurance for the 40 years after service discharge and was 
unable to pay for special footwear.  He claimed it was not that 
he did not seek out treatment, but rather that he was unable to 
afford it.

III. Analysis

1. Laws and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease or 
injury and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Secondary service connection may be established for disability 
which is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  Any increase in severity of a non-
service-connected disease or injury that is proximately due to or 
the result of a service- connected disease or injury, and not due 
to the natural progress of the non-service-connected condition, 
will be service connected.  However, VA will not concede that a 
non- service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under the 
Schedule for Rating Disabilities (38 C.F.R. part 4) and determine 
the extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. § 
3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA regulations to 
the Allen decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006) 
(now codified at 38 C.F.R. § 3.310(b) (2009)).  To whatever 
extent the revised regulation may be more restrictive than the 
previous one, the Board will afford the veteran review under both 
the old and new versions.  See VAOPGCPREC 7-2003.

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions 
as are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation of that 
disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  A pre-existing disability or disease will be considered 
to have been aggravated by active service when there is an 
increase in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Independent medical evidence is needed to support a 
finding that the pre-existing disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  38 
C.F.R. § 3.306(b).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003, 
mandates that, to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  VA 
may show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-existing 
condition.  38 U.S.C.A. § 1153.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation and 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

2. Discussion

The Veteran essentially contends that his flat feet are related 
to service, and are secondary to his service-connected bilateral 
stress fractures of the feet.  

The Board initially notes that the Veteran does have a current 
disability of flat feet, as shown on the VA examination in 2005.

STRs show that on his pre-induction examination he was found to 
have symptomatic pes planus.  He was given a physical profile of 
2 in the P category of the physical profile (PUHLES) examination, 
but found to be qualified for general service.  In this regard, 
the Board notes that a Physical Profile Serial or as it is more 
commonly known, PUHLES, has different categories.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992)  (Observing that the 
"PUHLES" profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of fitness) 
to 4 (a medical condition or physical defect which is below the 
level of fitness for retention in the military service.).  Thus, 
although heretofore not specified by VA or by the Board, it 
appears that the Veteran's pes planus (flat feet) were noted upon 
entry into service, and indeed pre-existed service.  This fact of 
pre-existence (to service) of the disability at issue is a 
critical element in the claim for service connection.  

By way of history, the Board notes that in this case the Veteran 
has indicated previously (as noted in the 2005 VA examination 
report) that he had flat feet before he entered into service.  He 
has alternatively contended (as noted in his statement submitted 
in November 2010) that he did not recall telling the VA doctor 
that his flat foot condition existed prior to service, and 
claimed that he was never diagnosed with flat feet prior to 
service.  Nonetheless, it is clear, as noted above that his pes 
planus pre-existed service, as such disability was noted on his 
service pre-induction examination, and therefore an initial 
determination must be made as to whether pes planus was 
aggravated during service, and if not, a determination must be 
made as to whether the Veteran's pes planus was aggravated by the 
service-connected bilateral stress fractures. 

Thus, having duly established that the Veteran's flat feet pre-
existed service, the Board must discuss whether his flat feet 
were aggravated during service.  Review of the record, however, 
does not support a finding that the Veteran's flat feet were 
aggravated during service.  While his STRs do show that he was 
treated for a foot problem on one occasion in service - in June 
1969 he was treated in the podiatry clinic for early clinical 
stress fracture of left and right oscalsis - this alone does not 
show aggravation of his flat feet.  Also, on his separation 
examination in December 1970, the Veteran's physical profile 
(PUHLES) was all 1's, indicating a high level of medical fitness 
throughout his physical abilities, including his lower 
extremities  Further, the VA examiner in 2010 has addressed this 
matter, and opined that it was less likely than not that the 
Veteran's flat feet were caused by or the result of the service-
connected bilateral stress fractures of the feet, and opined that 
it was less likely as not that the Veteran's flat feet were 
aggravated as a result of his service-connected bilateral stress 
fracture or any other incident of service.  The Board 
acknowledges that the VA physician's opinions regarding whether 
the Veteran's flat feet were related to service were not clear 
and unequivocal.  Clearly, the VA physician was trying to 
determine a cause for the Veteran's flat feet.  However, it is 
important to note that since the Veteran's flat feet clearly pre-
existed service, the VA physician need not have undertaken that 
analysis.  The Board also asked whether the Veteran's flat were 
aggravated during service, and the VA physician responded in the 
negative, and provided supporting rationale.  Thus, the answer to 
the question of whether the Veteran's flat feet were aggravated 
during service ends there.  The Board finds that there is 
probative and persuasive medical evidence speaking to the issue 
of whether the Veteran's pre-existing pes planus was aggravated 
during active duty service.  Specifically the November 2010 
opinion is found to be persuasive, as it was based upon review of 
the Veteran's records and was supported by specific rationale.  
With regard to the Veteran's contentions, the Board acknowledges 
that he is competent to state that he had foot problems after 
service, and his reports are considered credible lay evidence of 
symptomatology.  See Jandreau v. Nicholson, supra; Buchanan v. 
Nicholson, supra.  However, his statements are not considered 
competent or probative evidence of whether his pes planus 
disability was aggravated during service or that treatment for 
stress fracture of the feet during service was evidence that his 
pes planus disability had worsened.  The Veteran is not 
competent, as a layperson, to provide an opinion or evidence as 
to matters involving medical diagnosis or etiology.  Espiritu v. 
Derwinski, supra.  After a review of the evidence, the Board 
concludes that the Veteran's pes planus pre-existed service and 
clearly and unmistakably underwent no permanent increase 
(aggravation) during active service.  In sum, there is no support 
for a grant of service connection for pes planus based on 
aggravation of a pre-existing disability.  

The next question to be resolved then is whether the Veteran's 
pes planus (current disability) is causally related to the 
service-connected bilateral stress fractures, on an aggravation 
basis.  38 C.F.R. §§ 3.303, 3.310.  In that regard, the Board 
notes that the VA examiner has addressed the question of 
aggravation.  The Board also acknowledges that in November 2010, 
the VA examiner provided a somewhat internally inconsistent 
opinion, however, the gist of the opinion appears to be clear - 
that the Veteran's pes planus was not aggravated by his service-
connected bilateral stress fractures.  And although the VA 
examiner's opinion in November 2010 is not perfect and might be 
awkwardly worded, the gist of the opinion is pertinent and 
probative of the issue of whether the Veteran's pes planus is 
attributable to his service-connected bilateral stress fractures.  
Moreover, the VA examiner's opinions included a review of the 
claims folder, cited to the rationale behind the opinion, and 
provided an explanation for the opinion.  In that regard, the 
Board notes that in the November 2010 supplemental opinion, the 
VA examiner initially opined that it was "less likely than not 
the flat feet are not caused by or the result of the service-
connected bilateral stress fractures of the feet".  There are 
two negative portions of that opinion, which render the opinion 
inconsistent with the examiner's subsequent opinion that it was 
"less likely as not" that his flat feet were aggravated as a 
result of his service-connected bilateral stress fracture or any 
other incident of service.  Thus, it appears that the second 
"not" in the examiner's initial opinion is a typographical 
error of some sort.  Additionally, the examiner's rationale 
supports the later opinion that it was "less likely as not" 
that the Veteran's flat feet were aggravated as a result of his 
service-connected bilateral stress fracture or any other incident 
of service.  A review of the record shows no competent medical 
evidence to the contrary.  

The Board has carefully considered the statements and contentions 
of the Veteran, including his written statements, but finds that 
the weight of the competent medical evidence is contrary to those 
statements and contentions.  Where, as here, the Veteran's pes 
planus disability has not been shown by objective medical 
evidence to have been worsened or aggravated by his bilateral 
stress fractures, there is in essence no objective support within 
the record for the Veteran's contentions.  Although the Veteran 
is certainly capable of describing the history in this case as 
well as his ongoing foot symptoms after service, his statements 
cannot serve to address questions of causation between VA 
treatment and any claimed disabilities pursuant to the provisions 
of 38 U.S.C.A. § 1151, because those are medical questions beyond 
the purview of lay knowledge.  Espiritu v. Derwinski, supra.  The 
considered opinions of a layperson cannot reasonably approach the 
probity of, much less outweigh, the informed medical judgment of 
the VA physician, as based on and supported by a medically 
informed review of the evidentiary record.  The Board therefore 
finds that in this case the objective medical evidence outweigh 
the opinions, though sincere, of the Veteran. 

The preponderance of the evidence is therefore against the claim 
of service connection for pes planus on both a direct basis (as a 
condition that pre-existed service) and as secondary to the 
service-connected bilateral stress fractures.  Consequently, the 
benefit-of-the-doubt rule does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral flat feet is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


